DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on November 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,933,263, 9,861,101 and 10,201156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, McSherry et al. (US 2008/0275132 A1) reference discloses the claimed method for peroxycarboxylic acid for composition generation or peroxycarboxylic acid generation (Paragraph [0161] – laptop computer, tablet PC, personal digital assistant or other handheld or portable devices, Paragraph [0112] -esters, [0095] - alkalinity and [0111] - oxidizing reagent, Figure 15, numerals 22, 24 - reagents, 162A, 162B - pumps, 34 - reactor, 42 and 36 - outlet and Page 10, Paragraphs [0110]-[0113], Paragraphs [0122] -[0126] and Figures 1-10, numeral 36). However, McSherry et al. does not disclose the step of generating the peroxycarboxylic acid forming composition of perocarboxylic acid without an acid catalyst since McSherry teaches a method for making a peroxycarboxylic acid that includes reacting a composition comprising carboxylic acid and hydrogen peroxide in the presence of a reaction catalyst to produce a peroxycarboxylic acid composition (Paragraph [0007]). There is no motivation/suggestion to modify the method of McSherry et al. with this step.
Claims 2-12 directly or indirectly depend on Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774